Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145440                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MURIEL JEAN MOONEY f/k/a MURIEL                                                                          Brian K. Zahra,
  JEAN ARENDS,                                                                                                        Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145440
                                                                    COA: 302967
                                                                    Washtenaw CC: 02-001222-CZ
  BERNARD ARENDS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 12, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2012                    _________________________________________
           p1015                                                               Clerk